DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a response to Applicant's amendment filed on August 11, 2021. 

Status of Claims
Claims 1, 2 and 4-7 have been amended. Claim 3 has been cancelled. No new claim has been added.  Claims 1, 2 and 4-7 are pending. Claims 1, 2 and 4-7 examined herein.

Response to Amendments 
The previous 35 U.S.C. 112(b) rejections to claims 1-7 are withdrawn in view of Applicant's amendments.  However, since claim 3 has been cancelled, the previous 35 U.S.C. 112(b) rejections to claim 3 is considered moot. 

Response to Arguments
Applicant's Remarks and Amendments to the Claims both filed 08/11/2021 have been fully considered. It is noted that claim 1 has been amended to recite the method comprising steps of: (A) feeding reactants into a reactor, (B) cooling the first product; (C) feeding the cooled first product; (D) feeding the first stream from the condenser to a reboiler; and (E) feeding the separated water from the first stream to the reactor as presented in the Amendments to the Claims.  Applicants argue that the cited prior arts Cunningham (US 3,557,238) and/or Josch et al. (US 2014/0200381 A1) fail to teach the claimed invention including the features of the 
In response, the arguments direct a newly amended claim limitation which is a new issue. Therefore, the arguments are considered moot. 
Applicant's amendment necessitated a modified ground(s) of rejection presented in this Office action.  Upon further consideration and search, a modified ground(s) of 35 U.S.C. 103(a) rejection to claims 1, 2 and 4-7 are presented based on a different interpretation of previously found references including Cunningham (US 3,557,238) and Josch et al. (US 2014/0200381 A1).

MODIFIED REJECTIONS
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham (US 3,557,238), in view of Josch et al. (US 2014/0200381 A1, hereinafter “Josch”).
In regard to claim 1, Cunningham discloses a method for preparing 1,3-butadiene from butene (col. 1, lines 19-27; Figure), the method comprising:
(A)    Feeding reactants of oxygen (e.g., air), hydrocarbon feed (e.g., butane) and make-up steam (1, 2, 3, Fig. 1) into a reactor (4, Fig. 1) and performing an oxidative dehydrogenation reaction within the reactor in the presence of a catalyst, such as a tin phosphate catalyst (col. 4, lines 45-60).  The oxidative dehydrogenation reaction effluent (5, Fig. 1) (i.e., a first product) comprises a light component such as nitrogen (i.e., a light component), 1, 3-butadiene, water (in the form of steam resulted from unreacted feed stream) and oxygenates, such as acetic acids propionic acid and acetaldehydes (i.e., a heavy component) (col. 4, lines 45-60). 
(B) Cooling the first product (5, Fig. 1) in a condenser (10, Fig. 1) by heat exchanging the first product with a cooling media, thereafter, a first stream comprising oxygenates (heavy components) and water (16, Figure) is separated via a separator (11, Figure). A second stream (13, Fig. 1) comprising nitrogen (light component) and hydrocarbons (1,3-butadiene) is separated via the separator (11, Figure) (col. 4, lines 61-73). Water is also removed along the second stream (13, Fig. 1) (col. 5, line 73 thru col. 6, line 10).     
(C)  Feeding the first stream comprising oxygenates (heavy components) and water (16, Figure) to a reboiler (21, Fig. 1), thereby separating concentrated heavy component (19, Figure) from the condensed heavy component by reboiling the condensed heavy component in a reboiler (21, Figure) (col. 4, lines 61-73).     

But Cunningham does not explicitly discloses the step of (B) cooling the first product by feeding the first product through a heat exchanger to produce a cooled first product.
Josch disclose a process for preparing butadiene (i.e., a conjugated diene) from n-butenes (Abstract), wherein the process comprises (please refers to a process scheme disclosed in paragraph [0018] and flow diagrams in Fig. 1, Fig. 2 and Fig. 3):
(i) A feed gas stream comprising n-butenes and an oxygen-comprising gas are introduced into an oxidative-dehydrogenation reactor (#1, Fig. 1; paragraph [0038]).  The feed gas stream further comprises secondary constituents comprising water vapor (paragraph [0039]). The oxygen-comprising gas further comprises inert gases comprising water (paragraph [0047]).    
(ii) An oxidative-dehydrogenation is conducted in the presence of an oxydehydrogenation catalyst (paragraph [0040]) to produce a product gas stream (#2, Fig. 1), wherein the product gas stream comprises butadiene (paragraph [0018], step B)).  
(iii) The product gas also comprises water which is separated from the product gas stream by cooling (paragraph [0057]). The product gas stream (#2, Fig. 1) is transported to a quench unit (#3 and #7, Fig. 1) and the product gas is contacted with a coolant, wherein the coolant comprises water (paragraph [0018], step C); paragraph [0057]). This quench can consist of one stage (3 in FIG. 1) or a plurality of stages (3, 7 in FIG. 1).
(iv) The cooled gas stream is contacted with an absorption medium to absorb C4-hydrocarbons (#17, Fig.1; paragraph [0018], step D)), wherein the absorption medium (#28 and #30 in Fig. 2) comprises organic solvents (paragraph [0085]).

(vi) The C4 product gas stream is further separated into individual products comprising, 1 butene, 2-butene, butadiene in an extractive distillation column and/or a distillation column (paragraph [0018], steps E) and F); paragraph [0101]). The butene stream(s) is recycled to the oxidative-dehydrogenation reactor (paragraph [0102]) and stream comprising extract and water is recirculated to the extractive distillation (paragraph [0104]).   
	It is noted that both the Cunningham and Josch references direct an oxidative dehydrogenation of butene in the presence of catalysts to produce butadiene and subsequent treatment of water-containing stream obtained from the oxidative dehydrogenation reaction.  
	Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the teachings of Cunningham to provide a process scheme of including the step of (B) cooling the first product by feeding the first product through a heat exchanger to produce a cooled first product as taught by Josch, because the process scheme of including the step of cooling the first product by feeding the first product through a heat exchanger (e.g., a quenching of one or multiple stages) to produce a cooled first product is a known, effective method of post-treating (cooling) the first product obtained from an oxidative dehydrogenation reaction as taught by Josch (paragraphs [0018]; [0057]).

Cunningham discloses the temperature at which the heavy component is condensed in step (B) is 180 [Symbol font/0xB0]F (82 [Symbol font/0xB0]C) (col. 4, lines 61-73) which is within the recited temperature range.

In regard to claim 4, Josch disclose the C4 product gas stream is further separated into individual products comprising, 1 butene, 2-butene, butadiene in an extractive distillation column and/or a distillation column (paragraph [0018], steps E) and F); paragraph [0101]). The butene stream(s) is recycled to the oxidative-dehydrogenation reactor (paragraph [0102]) and stream comprising extract and water is recirculated to the extractive distillation (paragraph [0104]).   The teachings of Josch meets the limitation of obtaining 1,3-butadiene by refining the second product as recited.

In regard to claim 5, Cunningham discloses the heated steam (24, Figure) is mixed with butene and oxygen prior to the mixture steam/air/butene is delivered to the ODH reactor (4, Figure) (col. 4, lines 45-60) which renders the pre-heating of the reactant comprising butene as recited prima facie obvious. 

In regard to claim 6, Cunningham discloses the second product comprising nitrogen (light component) and hydrocarbons (1,3-butadiene) (col. 4, lines 61-73).  

In regard to claim 7, Cunningham discloses the heavy component comprising oxygenates such as acetic acids propionic acid and acetaldehydes (col. 3, lines 42-46).
Cunningham is silent regarding whether the heavy component comprises one or more components selected from the group consisting of acrolein, furan, butanone, benzene, 4-vinylcyclohexene, styrene, 4-formylcyclohexene, benzofuran, 3-acetyl-1-cyclohexene, cyclohexene dicarboxy, benzophenone, and 9-fluorenone.  However, Cunningham discloses the same feed (i.e., butene and steam) and the catalytic oxidative dehydrogenation reaction as that recited in claim 1 and described in the instant specification.  Therefore, it is asserted, absent evidence to the contrary, that one would reasonably expect the process to inherently function the same as the process recited in claim 1. Specifically, it is asserted that the heavy component comprises one or more components selected from the group consisting of acrolein, furan, butanone, benzene, 4-vinylcyclohexene, styrene, 4-formylcyclohexene, benzofuran, 3-acetyl-1-cyclohexene, cyclohexene dicarboxy, benzophenone, and 9-fluorenone.  See MPEP 2112.02.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.